J

                                                                                F J LED
                                                                             IN CLERK'S OFFICE
                                                                       U.S. DISTRICT COURT E.D.N.Y.
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                        *     APR 20 2020       *
    ------------------------------------------------X                   LONG ISLAND OFFICE
    JOSE ZAVALA,

                                        Plaintiff,             18 Civ.1530 (ADS)(ARL)

                      -against-
                                                               11K0f88BJ ORDER
    JT RESTAURANT CORP. d/b/ a ANGELINA'S
    PIZZERIA & RESTAURANT, GIUSEPPE
    MAGNOTTA, and VINNIE DOE,

                                        Defendants.
    -----------------------------------------X
           WHEREAS, Jose Zavala ("Plaintiff") and Defendants JT Restaurant Corp. d/b/ a

    Angelina's Pizzeria & Restaurant and Vinnie Doe a/k/ a Vincent Sorrentino

    ("Defendants") entered into a Settlement Agreement and Release (the "Settlement

    Agreement'');

           WHEREAS, the Settlement Agreement provided that Defendants would pay the

    total sum of Sixty Thousand Dollars and Zero Cents ($60,000.00) to settle the matter;

           WHEREAS, Defendants made one payment of $25,000.00 and have failed to make

    any subsequent payment under the Settlement Agreement, and failed to cure their

    default upon receipt of notice of default by Plaintiff;

           WHEREAS, the Settlement Agreement provides that this Court shall have

    jurisdiction to enforce the terms of the Agreement.

           Upon consideration of Plaintiffs Motion to Enforce the Settlement Agreement

    entered into between the parties, IT IS HEREBY ORDERED as follows:

           Plaintiff is entitled to judgment against JT Restaurant Corp. d/b/ a Angelina's

    Pizzeria & Restaurant and Vinnie Doe a/k/ a Vincent Sorrentino jointly and severally in

    the amount of $35,000.00, plus pre-judgment and post-judgment interest at the statutory

    rate of nine percent per annum.
Dated: New   J?rk' New York
     --~~---------~_o__~,26M
                                 .
                               ~o~~


                                      /s/ Arthur D. Spatt
                                       \./"   i,   -   V   •-   (7
                                  Hon. Arthur D. Spatt •
